 Case 2:18-cv-01499 Document 110 Filed 09/29/20 Page 1 of 23 PageID #: 686



                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


RONALD L. COSNER,

           Plaintiff,

v.                                   Civil Action No. 2:18-cv-01499

DR. THISTLETHWAIT, et al.,

           Defendants.


                    MEMORANDUM OPINION AND ORDER


           This action was previously referred to United States

Magistrate Judge Dwayne L. Tinsley for submission to the court

of his Proposed Findings and Recommendation (“PF&R”) for

disposition pursuant to 28 U.S.C. § 636(b)(1)(B).          On July 8,

2020, the magistrate judge entered a PF&R recommending that the

court grant the motion to dismiss filed by defendant Wexford

Health Sources, Inc., (“Wexford”) and joined by PSIMED, Inc

(“PSIMED”).   PF&R 19, ECF No. 81; see Def. Mot. Dism., ECF No.

30.   Plaintiff filed objections to the PF&R on August 14, 2020.

ECF No. 97.   Defendants have neither objected nor responded to

plaintiff’s objections.
 Case 2:18-cv-01499 Document 110 Filed 09/29/20 Page 2 of 23 PageID #: 687



                              I.     Background


           The plaintiff, proceeding pro se, filed his original

complaint on December 7, 2018.       ECF No. 2.    On November 20, 2019

he filed a letter-form motion to amend his complaint, with an

attached amended complaint.        ECF No. 25.    He also filed leave to

file a second amended complaint on December 30, 2019.           ECF No.

41.   On July 8, 2020, the same date as the issuance of the PF&R,

the magistrate judge granted leave to file the first amended

complaint in part and denied it in part.          ECF No. 82.   In

relevant part, that order found that the claims against Wexford

and PSIMED were futile and amendment was denied specifically as

to those plaintiffs.    The magistrate judge granted leave to

amend to the extent that the first amended complaint alleged

claims against other defendants.          The magistrate judge also

denied leave to file the proposed second amended complaint as

futile.


           The first amended complaint modifies the plaintiff’s

allegations against Wexford and PSIMED somewhat but does not

overcome the deficiencies outlined in the PF&R and adopted

herein.   The allegations in the original complaint govern, given

the magistrate judge’s order.       However, to the extent the two

complaints differ, the court deals herein with allegations in

both the amended and original complaint.



                                      2
 Case 2:18-cv-01499 Document 110 Filed 09/29/20 Page 3 of 23 PageID #: 688



                        II.   Relevant Allegations


           The plaintiff is an inmate at Mount Olive Correctional

Complex (MOCC).    In his complaint, the plaintiff alleges that he

has an “extensive history of self-harm, depression, suicidal

idolations [sic] with numerous suicide attempts.” (ECF No. 83 at

2).   The plaintiff alleges that, in August of 2018, Dr.

Thistlethwaite, a psychiatrist employed by PSIMED, the

contracted mental health care provider at MOCC, attempted to

meet with him for mental health treatment in the common area of

his prison pod, where other inmates could hear their

conversations.    The plaintiff alleges that he refused to meet

with Thistlethwaite under those circumstances because it

violated his right to privacy under the Health Insurance

Portability and Accountability Act (“HIPAA”), 42 U.S.C. §§

1320d-1320d-9.    The plaintiff further alleges that

Thistlethwaite subsequently took him off his prescribed

medications (Welbutrin and Depacote), which he took for

depression and seizures, in retrribution for refusing treatment

and for making and possessing wine in his cell.          The plaintiff

further contends that Thistlethwaite’s large caseload and the

overburdened mental health staff at MOCC have prohibited him

from receiving proper mental health treatment.         The plaintiff




                                    3
    Case 2:18-cv-01499 Document 110 Filed 09/29/20 Page 4 of 23 PageID #: 689



ascribes the inadequate staffing to PSIMED’s policies and

procedures.


             The plaintiff further alleges that, after being

removed from his medications, he suffered seizures, became

depressed, and wanted to harm himself.           He further states that,

on October 10, 2018, he attempted suicide by ingesting two

paperclips sharpened like needles.1          On October 16, 2018, the

plaintiff was taken to Charleston Area Medical Center’s Memorial

Hospital (“CAMC”) for emergency evaluation.            He was discharged

with instructions to see a gastroenterologist and a urologist

within two days, for removal of the objects, and he was

instructed to return to the hospital if he developed certain

complications, including nausea, vomiting, rectal bleeding, or

increased pain.      However, the plaintiff alleges that Dr. Lye,

Sandra May, and Josh Shrewsbery, who are employees of Wexford,

the contracted medical provider at MOCC, failed to ensure that

his outside medical appointments occurred for over two months,

and that his condition worsened during that time.             He attributes

the delay in scheduling to “policies and procedures in

scheduling . . . to save money”, including the requirement that




1 The plaintiff also alleges that he ingested a pencil and placed another
straightened paperclip into his urethra, though the timing in the complaint
is unclear from the complaint.


                                       4
 Case 2:18-cv-01499 Document 110 Filed 09/29/20 Page 5 of 23 PageID #: 690



Dr. Ritz, a Wexford employee, approve surgeries and appointments

before they are obtained.

             The plaintiff alleges that, on November 10, 2018, he

began hemorrhaging large amounts of blood and passed out in his

cell, hitting his head.     The nurse on duty contacted Shrewsberry

and Sandra May, yet no medical treatment was ordered, and he was

not returned to CAMC for evaluation or surgical intervention at

that time.    The plaintiff received urological surgery on

November 20, 2018 but had not yet received abdominal surgery at

the time of submitting the amended complaint on November 20,

2019.


             The complaint further alleges that the plaintiff

attempted to grieve these issues through the West Virginia

Division of Corrections’ (“WVDOC”) prisoner grievance process,

but has been denied the ability to exhaust that process by the

conduct of correctional staff who have either refused to submit

his grievances or refused to mail his grievance appeals.


                         III. Standard of Review


             Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district

court to ‘make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or

recommendations to which objection is made.’”         Diamond v.


                                    5
 Case 2:18-cv-01499 Document 110 Filed 09/29/20 Page 6 of 23 PageID #: 691



Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (first alteration added) (quoting 28 U.S.C. § 636(b)(1)).

           Pro se complaints are held to less stringent standards

than those drafted by attorneys, and the court is obliged to

construe liberally such complaints.       Nonetheless, the complaint

must “contain enough facts to state a claim for relief that is

plausible on its face.”     Id. (internal quotation marks omitted);

see also Wikimedia Found. v. Nat’l Sec. Agency, 857 F.3d 193,

208 (4th Cir. 2017) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)).   Otherwise, it is subject to dismissal on screening

by the court or a motion to dismiss under Rule 12(b)(6) of the

Federal Rules of Civil Procedure, such as the one filed by the

defendants herein.

           In general, a pleading must include “a short and plain

statement of the claim showing that the pleader is entitled to

relief.”   Fed. R. Civ. P. 8(a)(2); see McCleary-Evans v. Md.

Dep’t of Transp., State Highway Admin., 780 F.3d 582, 585 (4th

Cir. 2015) (stating that this requirement exists “to give the

defendant fair notice of what the . . . claim is and the grounds

upon which it rests” (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007))).     “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged.”     Iqbal, 556 U.S. at 678.       Stated


                                    6
 Case 2:18-cv-01499 Document 110 Filed 09/29/20 Page 7 of 23 PageID #: 692



another way, the factual allegations in the complaint “must be

sufficient ‘to raise a right to relief above the speculative

level.’”    Woods v. City of Greensboro, 855 F.3d 639, 647 (4th

Cir. 2017) (quoting Twombly, 550 U.S. at 555).           A complaint that

alleges enough facts “to satisfy the elements of a cause of

action created by [the relevant] statute” will survive a motion

to dismiss.   Id. at 648 (quoting McCleary-Evans, 780 F.3d at

585).

            In evaluating the sufficiency of a complaint, the

Court first “identif[ies] pleadings that, because they are no

more than conclusions, are not entitled to the assumption of

truth.”    Iqbal, 556 U.S. at 679.       This Court then “assume[s]

the[] veracity” of the complaint’s “well-pleaded factual

allegations” and “determine[s] whether they plausibly give rise

to an entitlement to relief.”      Id.    Review of the complaint is

“a context-specific task that requires [this Court] to draw on

its judicial experience and common sense.”         Id.

            “[T]o satisfy the plausibility standard, a plaintiff

is not required to plead factual allegations in great detail,

but the allegations must contain sufficient factual heft to

allow a court, drawing on judicial experience and common sense,

to infer more than the mere possibility of that which is

alleged.”   Nanni v. Aberdeen Marketplace, Inc., 878 F.3d 447,

452 (4th Cir. 2017) (internal quotation marks omitted).


                                     7
 Case 2:18-cv-01499 Document 110 Filed 09/29/20 Page 8 of 23 PageID #: 693



However, in Bell Atlantic Corp v. Twombly, 550 U.S. 544, 570

(2007), the Supreme Court observed that a case should be

dismissed for failure to state a claim upon which relief can be

granted if, viewing the well-pleaded factual allegations in the

complaint as true and in the light most favorable to the

plaintiff, the complaint does not contain “enough facts to state

a claim to relief that is plausible on its face.”          While the

complaint need not assert “detailed factual allegations,” it

must contain “more than labels and conclusions” or a “formulaic

recitation of the elements of a cause of action.”          Id. at 555.


                              IV.   Discussion


          The plaintiff does not object to the PF&R findings

that recommend dismissal of all claims against PSIMED, Inc.            Pl.

Objs. 3, ECF No. 97.    Inasmuch as the plaintiff does not object

to these findings, they are adopted and PSIMED, Inc. is

dismissed from the case as to all claims.


Constitutional Claims Under 42 U.S.C. § 1983


          The PF&R recommends dismissal of any potential

constitutional claims against Wexford, as well as PSIMED, for

failure to state a plausible claim upon which relief can be

granted because the plaintiff has failed to allege that his

injuries were caused by policies or customs of either defendant.



                                    8
 Case 2:18-cv-01499 Document 110 Filed 09/29/20 Page 9 of 23 PageID #: 694



             In order to state a claim under 42 U.S.C. § 1983, the

plaintiff must demonstrate that a person acting under color of

state law deprived him of rights guaranteed by the United States

Constitution or other federal laws.       West v. Atkins, 487 U.S.

42, 48 (1998).    Because Wexford, as well as PSIMED, are

contracted medical and mental health providers for the WVDOC, a

state agency with oversight of MOCC, they are persons acting

under color of state law for purposes of § 1983.          See e.g., id.

However, “[a] private corporation is liable under § 1983 only

when an official policy or custom of the corporation causes the

alleged deprivation of federal rights.” Austin v. Paramount

Parks, Inc., 195 F.3d 715, 728 (4th Cir. 1999) (emphasis in

original).


             The standards for liability under § 1983 for private

corporations acting under color of state law are the same as

those applicable to municipalities.       Id.; see also Green v.

Obsu, No. CV ELH-19-2068, 2020 WL 758141, at *10 (D. Md. Feb.

13, 2020) (“Monell liability has been extended to private

entities operating under color of state law, including private

prison health care providers”) (citing West, 487 U.S. at 49;

Polk Cty. v. Dodson, 454 U.S. 312, 320 (1981); Rodriguez v.

Smithfield Packing Co., Inc., 338 F.3d 348, 355 (4th Cir.

2003)).   Thus, to state a viable Monell claim against a




                                    9
 Case 2:18-cv-01499 Document 110 Filed 09/29/20 Page 10 of 23 PageID #: 695



corporation acting under color of state law, a plaintiff must

show (1) that the corporation had an official policy or custom

and that (2) such policy or custom caused his injuries.            See,

e.g., Bd. of Comm'rs of Bryan Cty., v. Brown, 520 U.S. 397, 403

(1997); Kirby v. City of Elizabeth City, 388 F.3d 440, 451 (4th

Cir. 2004), cert. denied, 547 U.S. 1187 (2006); Lytle v. Doyle,

326 F.3d 463, 471 (4th Cir. 2003).


           An official policy is proven in one of three ways: (1)

a written ordinance or regulation, (2) affirmative decisions by

policymaking officials, or (3) omissions made by policymaking

officials that    “manifest deliberate indifference to the rights

of citizens.”    Carter v. Morris, 164 F.3d 215, 218 (4th Cir.

1999).   This ensures that those held liable “are responsible

only for ‘their own illegal acts.’ They are not vicariously

liable under § 1983 for their employees’ actions.” Connick v.

Thompson, 563 U.S. 51, 60 (2011) (emphasis in original).


            As with an entity such as Wexford, municipal policy

may be made through formal decisionmaking channels or through

“municipal custom [which] may arise if a practice is so

‘persistent and widespread’ and ‘so permanent and well settled

as to constitute a “custom or usage” with the force of law.’”

Carter, 164 F.3d at 218 (quoting Monell, 436 U.S. at 691).            A

custom becomes attributable to the municipality “when the



                                    10
 Case 2:18-cv-01499 Document 110 Filed 09/29/20 Page 11 of 23 PageID #: 696



duration and frequency of the practices warrants a finding of

either actual or constructive knowledge by the municipal

governing body that the practices have become customary among

its employees.”     Spell v. McDaniel, 824 F.2d, 1380, 1387 (4th

Cir. 1987).    A showing of policy through deliberate indifference

requires “continued inaction in the face of a known history of

widespread constitutional deprivations on the part of city

employees, or, under quite narrow circumstances, from the

manifest propensity of a general, known course of employee

conduct to cause constitutional deprivations to an identifiable

group of persons having a special relationship to the state.”

Milligan v. City of Newport News, 743 F.2d 227, 229 (4th Cir.

1984) (internal citations omitted).


             The Supreme Court has urged particular caution where

municipal liability is premised on either deliberate

indifference or on custom.      Board of County Comm'rs v. Brown,

520 U.S. 397, 405 (1997).      “Where a plaintiff claims that the

municipality has not directly inflicted an injury, but

nonetheless has caused an employee to do so, rigorous standards

of culpability and causation must be applied to ensure that the

municipality is not held liable solely for the actions of its

employee.”    Id.   Thus, a plaintiff must point to a “specific

deficiency or deficiencies . . . such as to make the specific




                                    11
 Case 2:18-cv-01499 Document 110 Filed 09/29/20 Page 12 of 23 PageID #: 697



violation almost bound to happen, sooner or later.”           Spell, 824

F.2d at 1390.


           The plaintiff alleges that his need for surgery was

delayed by nearly two months because of scheduling policies that

required approval of surgeries by Wexford’s Dr. Ritz and that

were designed to save money.       Amended Compl. ¶¶10, 18.       It is

noted that the plaintiff further alleges that he received

inadequate care from PSIMED’s Dr. Thistlethwaite because of

policies and procedures that resulted in an abnormally large gap

between the demands of the caseload and available staff.            Id. at

¶19.   This is the full extent of claims regarding a policy or

custom by Wexford or PSIMED in either the original or the first

amended complaint.


           Wexford, as well as PSIMED, argue that the facts as

pled in the original complaint, taken as true, do not amount to

an allegation that a policy or custom of either defendant caused

the alleged deprivation of plaintiff’s rights under the

Constitution or federal law.       ECF Nos. 31, 33.


           The allegations, in both the original and first

amended complaint, do not amount to a claim of an official

policy, approved by someone with final authority through formal

decision-making channels.      No facts are pled regarding how these

policies were adopted and by whom they were authorized.            Rather,


                                    12
 Case 2:18-cv-01499 Document 110 Filed 09/29/20 Page 13 of 23 PageID #: 698



plaintiff merely attaches the conclusory label of “practice and

procedure” to the conduct of employees of Wexford and PSIMED.


           Nor do the allegations relate to a practice “so

persistent and widespread as to practically have the force of

law.”   Connick, 563 U.S. at 61.      Even as amended, both the

original and first amended complaint only allege that the

plaintiff himself was provided with inadequate treatment

resulting from the alleged policies and practices.           Without

allegations that the challenged practice was widespread, the

practice cannot be cast as a “custom” for § 1983 purposes.             See,

e.g., Denham v. Corizon Health, Inc., 675 F. App'x 935, 944

(11th Cir. 2017) (holding plaintiff failed to show a custom of

providing inadequate medical care when plaintiff's claims rest

only on one inmate's experiences); Payne v. Sevier Cty., 681 F.

App'x 443, 446–47 (6th Cir. 2017) (holding “five instances of

alleged misconduct, over three months, all involving the

plaintiff himself is not enough to prove a custom”); Culbertson

v. Lykos, 790 F.3d 608, 629 (5th Cir. 2015) (holding allegations

“limited to the events surrounding the plaintiffs” are

insufficient to establish a widespread practice or custom).


           Finally, the lack of factual allegations regarding

widespread deprivation of constitutional rights caused by the

defendants’ policies is also fatal to a finding of “deliberate



                                    13
    Case 2:18-cv-01499 Document 110 Filed 09/29/20 Page 14 of 23 PageID #: 699



indifference.”       The facts as pled do not give rise to an

inference that Wexford, or PSIMED, were on actual or

constructive notice of constitutional deprivations necessary to

give rise to deliberate indifference.           See Pembaur v.

Cincinnati, 475 U.S. 469, 483–484, (1986).


              In his objections to the PF&R, the plaintiff asks the

court to allow him to file a second amended complaint2 to clarify

that Wexford had a specific policy, called the “collegial review

policy” which delayed the plaintiff’s needed emergency care in

order to save money.        He asserts that he will be able to show

that the policy has been fatal to other prisoners.


              Leave to amend should be liberally allowed and should

be denied “only when the amendment would be prejudicial to the

opposing party, there has been bad faith on the part of the

moving party, or the amendment would be futile.”             Johnson v.

Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986) (citing

Foman v. Davis, 371 U.S. 178, 182 (1962)).


              Granting plaintiff leave to amend would be prejudicial

to Wexford for several reasons.          First, a request for leave to

file an amended complaint embedded within PF&R objections is


2 This second amended complaint is presumably distinct from the second amended
complaint that the plaintiff already requested leave to file, and which the
magistrate judge denied. That motion for leave only pertained to the claims
under the Americans with Disabilities Act.


                                       14
 Case 2:18-cv-01499 Document 110 Filed 09/29/20 Page 15 of 23 PageID #: 700



improper.   Wexford did not respond to the plaintiff’s request

for leave and may well have not understood this request as a

motion for leave for responsive purposes.         Second, the timing of

leave is improper inasmuch as the plaintiff waited to seek to

cure these defects until after Wexford had filed a motion to

dismiss and the magistrate judge rendered a PF&R.           The plaintiff

has not indicated that he was unaware of the existence of an

express policy when he filed his original complaint or his first

amended complaint.       Instead, he argues that he is entitled to

leniency as a pro se plaintiff.       Indeed, pro se litigants are

entitled to some leniency but defendants are similarly entitled

to resolution without undue delay.        Finally, the plaintiff has

already sought leave to file a first amended complaint, which

was granted in part and denied in part by the magistrate judge,

and a second amended complaint to address the ADA claim, which

was denied by the magistrate judge.


            The court therefore adopts the PF&R finding that the

complaint fails to state any plausible constitutional claim upon

which relief can be granted against Wexford, and for that matter

PSIMED, and denies the plaintiff’s request in his objections to

the extent it is construed as a motion for leave to file an

amended complaint.


                    V.     Potential Negligence Claims



                                    15
 Case 2:18-cv-01499 Document 110 Filed 09/29/20 Page 16 of 23 PageID #: 701



            The motion to dismiss also asserts that the plaintiff

is barred from pursuing any medical negligence or medical

malpractice claims because he has not complied with the

prerequisites of the West Virginia Medical Professional

Liability Act (“MPLA”) to provide a Notice of Claim and a

Screening Certificate of Merit.       So before filing a medical

malpractice action against any health care provider, the

plaintiff must comply with the requirements of West Virginia

Code § 55-7B-6, part of the MPLA.


           The MPLA provides, in pertinent part, as follows:


     (a) Notwithstanding any other provision of this code,
     no person may file a medical professional liability
     action against any health care provider without
     complying with the provisions of this section.

     (b) At least thirty days prior to the filing of a
     medical professional liability action against a health
     care provider, the claimant shall serve by certified
     mail, return receipt requested, a notice of claim on
     each health care provider the claimant will join in
     litigation. The notice of claim shall include a
     statement of the theory or theories of liability upon
     which a cause of action may be based, and a list of
     all health care providers and health care facilities
     to whom notices of claim are being sent, together with
     a screening certificate of merit. The screening
     certificate of merit shall be executed under oath by a
     health care provider qualified as an expert under the
     West Virginia Rules of Evidence and shall state with
     particularity: (1) The expert’s familiarity with the
     applicable standard of care in issue; (2) the expert’s
     qualifications; (3) the expert’s opinion as to how the
     applicable standard of care was breached; and (4) the
     expert’s opinion as to how the breach of the
     applicable standard of care resulted in injury or
     death. A separate screening certificate of merit must


                                    16
 Case 2:18-cv-01499 Document 110 Filed 09/29/20 Page 17 of 23 PageID #: 702



     be provided for each health care provider against whom
     a claim is asserted. The person signing the screening
     certificate of merit shall have no financial interest
     in the underlying claim, but may participate as an
     expert witness in any judicial proceeding. . . .

W. Va. Code § 55-7B-6.     The MPLA defines “medical professional

liability” as “any liability for damages resulting from the

death or injury of a person for any tort or breach of contract

based on health care services rendered, or which should have

been rendered, by a health care provider or health care facility

to a patient.”    W. Va. Code § 55-7B-2(i).


             The MPLA requirements are mandatory for medical

malpractice or negligence claims filed in federal courts.            See

Stanley v. United States, 321 F. Supp.2d 805, 807 (N.D. W. Va.

2004); see also Gaylor v. Dagher, Case No. 2:10-cv-00258, 2011

WL 482834, 2011 U.S. Dist. LEXIS 12400 (S.D. W. Va., Jan. 14,

2011) (unpublished); Motto v. Correctional Medical Services,

Case No. 5:06-cv-00163, 2007 WL 2897854, 2007 U.S. Dist. LEXIS

72436 (S.D. W. Va. Sept. 27, 2007) (unpublished decision).

Because the plaintiff did not comply with the MPLA requirements

with respect to any proposed defendant prior to filing the

original complaint, the PF&R finds and recommends that any

negligence or medical malpractice claim he is alleging should be

dismissed.




                                    17
 Case 2:18-cv-01499 Document 110 Filed 09/29/20 Page 18 of 23 PageID #: 703



           The plaintiff does not dispute his non-compliance with

the terms of the MPLA, but instead argues that the requirements

of the MPLA are unconstitutional as applied to him because they

deny equal access of law to indigent prisoners.          This, he says,

is because, due to incarceration and indigency, indigent

prisoners as a class are unable to access a screening

certificate of merit from an independent healthcare provider and

must instead rely on the prison staff.


           The Supreme Court has made clear that a showing of

discriminatory intent or purpose is required to show a violation

of the Equal Protection Clause.       Washington v. Davis, 426 U.S.

229, 242 (1976) (“Disproportionate impact is not irrelevant, but

it is not the sole touchstone of an invidious racial

discrimination”); see also Personnel Adm’r of Massachusetts v.

Feeney, 442 U.S. 256, 274 (1977) (“[Disproportionate] impact

provides an ‘important starting point’ but purposeful

discrimination is ‘the condition that offends the

Constitution’”) (internal citation omitted).          The plaintiff

states in his objections that he does not contend it was the

legislature’s intent in drafting the MPLA to exclude indigent

prisoners from accessing the civil justice system.           ECF No. 97

at 4 (“I however, do not believe this exclusion of indigent

prisoners was to be intended legislative intent, but has this




                                    18
 Case 2:18-cv-01499 Document 110 Filed 09/29/20 Page 19 of 23 PageID #: 704



effect upon us regaurdlessly [sic] so”).         Because the plaintiff

does not argue discriminatory intent or purpose against the

purported class, his challenge to the statute on equal

protection grounds fails.


           In his objections, the plaintiff cites to Lewis v.

Casey, in which a concurring opinion lays out two lines of cases

which protect the right of prisoners to access the courts under

certain circumstances.     518 U.S. 343, 368 (1996) (Thomas, J.

concurring).   He argues that the terms of the MPLA as applied to

him implicate both lines of cases.        As the plaintiff quotes,

“[o]ne of these lines, rooted largely in principles of equal

protection, invalidated state filing and transcript fees and

imposed limited affirmative obligations on the States to ensure

that their criminal procedures did not discriminate on the basis

of poverty.”   Id. (emphasis added).       The requirements of the

MPLA, relating to civil claims of medical negligence, is plainly

not affected by this line of cases.


           The second line of cases, involve “state prison

regulations that restricted or effectively prohibited inmates

from filing habeas corpus petitions or civil rights lawsuits in

federal court to vindicate federally protected rights.”            Id.

(emphasis added).    As in criminal cases, the stakes at issue in

habeas petitions and civil rights claims are categorically



                                    19
 Case 2:18-cv-01499 Document 110 Filed 09/29/20 Page 20 of 23 PageID #: 705



different from those involved in state law negligence claims.

For equal protection purposes, nothing in either line of cases

limits the ability of a state to impose non-discriminatory

limitations on its own civil negligence actions, as West

Virginia has with the MPLA.


           Insofar as the plaintiff has not contested his non-

compliance with the MPLA and has not demonstrated its

invalidity, Wexford, as PSIMED would be, is entitled to

dismissal of any potential negligence claim against it, and the

PF&R’s findings are adopted.


           VI.   Other Matters to which No Objection is Filed


Other State Law Claims


           The plaintiff’s original and first amended complaint

alleges that the conduct of Wexford and PSIMED violated his

rights under the West Virginia Constitution and other laws.            He

fails to allege any particular provision of state law or how the

defendants’ conduct violated state law.         This deficiency

continued through the plaintiff’s response to the motion to

dismiss.   As a result, the PF&R appropriately found that the

allegations are insufficient to state any plausible state law

claim.




                                    20
 Case 2:18-cv-01499 Document 110 Filed 09/29/20 Page 21 of 23 PageID #: 706



           The plaintiff did not object to this finding in his

objections to the PF&R and it is thus adopted by the court.


Claims Under the Americans with Disabilities Act


           The plaintiff alleges in both the original and the

amended complaint that the defendants’ conduct violated the

Americans with Disabilities Act (ADA).        ECF No. 83 at 10.


           The ADA prohibits a public entity from excluding

qualified individuals with disabilities from participating in,

or benefiting from, the entity's services, programs, or

activities. 42 U.S.C. § 12132; Tennessee v. Lane, 541 U.S. 509

(2004).   The term “public entity” includes “any department,

agency, special purpose district or other instrumentality of a

State or States or local government.”        42 U.S.C. § 12131(1)(B);

see also Alsbrook v. City of Maumelle, 184 F.3d 999, 1005 n.8

(8th Cir. 1999) (en banc) (“noting a public entity,” “as it is

defined within the statute, does not include individuals”).


           As the PF&R aptly observes, private entities, such as

Wexford and PSIMED, and their individual employees, even where

contracted to provide services to state prisoners, are not

“public entities” for purposes of Title II of the ADA . See

Pennsylvania Dep't of Corr. v. Yeskey, 524 U.S. 206 (1998).

Thus, the plaintiff fails to state a claim upon which relief can



                                    21
 Case 2:18-cv-01499 Document 110 Filed 09/29/20 Page 22 of 23 PageID #: 707



be granted regarding any claims under the ADA as to these two

defendants.


           Inasmuch as the plaintiff does not object to these

findings, they are adopted.


Plaintiff’s Motion for Entry of Default


           Finally, the plaintiff filed a motion for entry of

default against all defendants on December 23, 2019.           ECF No.

35.


           Rule 55(a) of the Federal Rules of Civil Procedure

requires that default be entered by the Clerk when “a party

against whom a judgment for affirmative relief is sought” has

“failed to plead or otherwise defend and that failure is shown

by affidavit or otherwise . . . .” Fed. R. Civ. P. 55(a).

Furthermore, “Rule [55(b)] of the Federal Rules of Civil

Procedure authorizes the entry of a default judgment when a

defendant fails ‘to plead or otherwise defend’ in accordance

with the Rules.”    United States v. Moradi, 673 F.2d 725, 727

(4th Cir. 1982); see also Fed. R. Civ. P. 55(b).


           The PF&R necessarily found that entry of default and

an entry of default judgment were not warranted, given the

plaintiff filed the motion after timely response by all

defendants to this case, and recommended denial of that motion.


                                    22
 Case 2:18-cv-01499 Document 110 Filed 09/29/20 Page 23 of 23 PageID #: 708



           Inasmuch as the plaintiff did not object to these

findings, they are adopted.


                              VII. Conclusion


           Accordingly, it is ORDERED that:


  1. Plaintiff’s objections to the PF&R be, and they hereby are,

     overruled;


  2. The findings made in the PF&R of the magistrate judge be,

     and they hereby are, adopted by the court and incorporated

     herein;


  3. Plaintiff’s original complaint be, and it hereby is,

     dismissed with respect to defendants Wexford and PSIMED, as

     are the allegations made against them in the first amended

     complaint;


  4. Plaintiff’s motion for entry of default is denied.


           The Clerk is directed to forward copies of this

written opinion and order to plaintiff, all counsel of record,

and the United States Magistrate Judge.


                                         ENTER: September 29, 2020




                                    23
